                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 PLASTRONICS SOCKET PARTNERS, §
 LTD. ET AL,                  §
                              §
      Plaintiffs,             §                      Case No. 2:18-CV-00014-JRG-RSP
                              §
 v.                           §
                              §
 DONG WEON HWANG ET AL,       §
                              §
      Defendants.             §

                                         ORDER

        This case involves patent infringement claims and various breach of contract claims

and counterclaims between Plaintiffs Plastronics Socket Partners, Ltd. (“Plastronics

Socket”) and Plastronics H-Pin, Ltd. (“Plastronics H-Pin”) as well as Defendants Dong

Weon Hwang, HiCon Co., Ltd. (“HiCon Limited”), and HiCon Company. Before the Court

are (1) Defendants’ Objection (Dkt. No. 247) to the Order (Dkt. No. 223); (2) the Report

and Recommendation (Dkt. No. 280), which was not objected to; (3) Defendants’

Objections (Dkt. No. 297) to the Report and Recommendation (Dkt. No. 281); (4)

Defendants’ Objection (Dkt. No. 301) to the Magistrate Judge’s Order (Dkt. No. 282); (5)

Plaintiffs’ Objection (Dkt. No. 308) to the Report and Recommendation (Dkt. No. 287);

and (6) Defendants’ Objection (Dkt. No. 307) to Report and Recommendation (Dkt. No.

300). The Court will address each of these filings below.


   I.      OBJECTION (DKT. NO. 247) TO ORDER (DKT. NO. 223)



                                           1/7
         Defendants filed an Objection (Dkt. No. 247) to the Order (Dkt. No. 223) on

Plaintiffs’ Motion to Strike (Dkt. No. 213). Defendants’ Objection was directed to ensuring

that Defendants were permitted to argue that HiCon Company is indistinguishable from

Defendant Hwang as a defense. The Magistrate Judge subsequently entered an Order

clarifying this issue, stating that Defendants’ argument that HiCon Company and Hwang

are indistinguishable may still be used as a defense. (Dkt. No. 265.) Furthermore, this

defense played a key role in the June 17, 2019 Report and Recommendation. (Dkt. No. 287

at 7–9.)

         In light of the Order clarifying this issue and the Magistrate Judge’s subsequent

reliance on this defense in its reasoning in the June 17, 2019 Report and Recommendation,

all concerns raised by Defendants in their Objections (Dkt. No. 247) have been addressed.

The Court therefore OVERRULES Defendants’ Objections as they are now moot, and the

Court ADOPTS the Order (Dkt. No. 223) as clarified by the subsequent Order (Dkt. No.

265).


   II.      REPORT AND RECOMMENDATION (DKT. NO. 280)

         In the June 11, 2019 Report and Recommendation, Judge Payne recommended that

Plaintiffs’ Motion for Judgment on the Pleadings (Dkt. No. 180) be granted with respect to

Defendant Hwang’s claims that (1) “Plastronics Socket breached the Royalty Agreement

by licensing the invention of the ’602 Patent to Plastronics H-Pin from on or around

December 31, 2012 to the present without obtaining Mr. Hwang’s consent” and (2)

Plastronics Socket breached the Assignment and Agreement “by transferring its interest in


                                            2/7
the invention of the ’602 Patent to Plastronics H-Pin from on or around December 31, 2012

to the present without obtaining Mr. Hwang’s written consent.” (Dkt. No. 280 at 9.)

       No objections were filed to this Report and Recommendation. For the reasons stated

in the Report and Recommendation and because no objections have been filed, the

Recommendation is ADOPTED. It is therefore ORDERED that Plaintiffs’ Motion is

GRANTED with respect to Defendant Dong Weon Hwang’s claims that (1) “Plastronics

Socket breached the Royalty Agreement by licensing the invention of the ’602 Patent to

Plastronics H-Pin from on or around December 31, 2012 to the present without obtaining

Mr. Hwang’s consent” and (2) Plastronics Socket breached the Assignment and Agreement

“by transferring its interest in the invention of the ’602 Patent to Plastronics H-Pin from on

or around December 31, 2012 to the present without obtaining Mr. Hwang’s written

consent.”


   III.     OBJECTION (DKT. NO. 297) TO REPORT AND
            RECOMMENDATION (DKT. NO. 281)

       Defendants filed an Objection (Dkt. No. 297) to the Magistrate Judge’s Report and

Recommendation (Dkt. No. 281) on Defendants’ Motion for Summary Judgment

Regarding the Statute of Limitations and Damages (Dkt. No. 201). After consideration of

the underlying briefing, the Report and Recommendation, and the arguments raised by

Defendants in their Objection, the Court agrees with the reasoning provided within the

Report and Recommendation. The Court therefore OVERRULES the Defendants’

Objection and ADOPTS the Report and Recommendation.



                                            3/7
   IV.      OBJECTION (DKT. NO. 301) TO ORDER (DKT. NO. 282)

         Defendants filed an Objection (Dkt. No. 301) to the Magistrate Judge’s Order (Dkt.

No. 282), which denied Defendants’ Motion to Strike Expert Testimony of Chase Perry

(Dkt. No. 211). After consideration of the underlying briefing, the Order, and the

arguments raised by Defendants in their Objection, the Court agrees with the reasoning

provided within the Order and concludes that it is not clearly erroneous. The Court

therefore OVERRULES the Defendants’ Objection and ADOPTS the Order.


   V.       PLAINTIFFS’ OBJECTION (DKT. NO. 308) TO REPORT AND
            RECOMMENDATION (DKT. NO. 287)

         Plaintiffs filed an Objection (Dkt. No. 308) to the Magistrate Judge’s Report and

Recommendation (Dkt. No. 287). Plaintiff Objects to the Report and Recommendation’s

conclusion that (1) HiCon Company is a Sole Proprietorship; and (2) that Defendant

Hwang is entitled to summary judgment for Plaintiffs’ claims for royalties under the royalty

agreement. (Dkt. No. 308.)

         Plaintiffs argue that the Report failed to consider prior rulings striking arguments

that HiCon Company is indistinguishable from Mr. Hwang. (Id. at 2–3.) However, the

Magistrate Judge subsequently entered an Order clarifying this issue, stating that

Defendants’ argument that HiCon Company and Hwang are indistinguishable may still be

used as a defense. (Dkt. No. 265.) This Order made it clear that Defendants’ defense that

HiCon Company is indistinguishable from Mr. Hwang was still a live issue in the case, and

Plaintiffs did not object to this Order. Consequently, the Court does not give any weight to

Plaintiffs’ present argument that the Report failed to consider prior rulings.

                                             4/7
       Plaintiffs also argue that the Report failed to address the Texas Business

Organizations Code in determining that HiCon Company was a sole proprietorship (Dkt.

No. 308 at 3), but this argument is also without merit. The Report first concluded that

HiCon Company was a sole proprietorship under Korean law. (Dkt. No. 287 at 4–7.) The

Report then concluded that sole proprietorships were indistinguishable from their sole

proprietor under either Korean law or Texas law. (Id. at 7–8.) Plaintiffs attempt to conflate

these two steps, but the Court reached the conclusion that HiCon Company was a sole

proprietorship under Korean law and not Texas law. Thus, Plaintiffs’ argument that the

Report failed to consider Texas Business Organizations Code in determining that HiCon

Company was a sole proprietorship is unpersuasive.

       Plaintiffs also argue that the Report erred by concluding that HiCon

Company’s sales were authorized sales (Dkt. No. 308 at 4), but this argument is also

without merit. Plaintiffs appear to argue that the Report incorrectly granted summary

judgment for claims of infringement against HiCon Company because it is unclear

whether HiCon Company ever made any sales. However, this is inconsistent with

Plaintiffs’ position that summary judgment was not proper for claims of infringement

against HiCon Company. Plaintiffs’ appear to be making an argument that claims of

infringement against HiCon Limited are viable claims, but the Report recommended

that summary judgment be denied for such claims. Plaintiffs’ argument does not show

that the Report erred with respect to summary judgment for claims of infringement

against HiCon Company. While Plaintiffs make other arguments in their Objection, they

are not persuasive. Consequently, the Court agrees with the reasoning provided

                                            5/7
within the Report and Recommendation. The Court therefore OVERRULES the

Defendants’ Objection and ADOPTS the Report and Recommendation.


   VI.      DEFENDANTS’ OBJECTION (DKT. NO. 307) TO REPORT AND
            RECOMMENDATION (DKT. NO. 300)

         Defendants filed an Objection (Dkt. No. 307) to the Magistrate Judge’s Report and

Recommendation (Dkt. No. 307). The Report and Recommendation concluded that

summary judgment was appropriate for breach of contract claims against Plastronics

Socket. The Report and Recommendation relied on a statement from the Defendants in

their Response that “if the statute of limitations bars Plastronics claims, Mr. Hwang agrees

that the statute of limitations should bar his breach claim against Plastronics Socket.” (Dkt.

No. 234 at 4.)

         Defendants now argue that the statute of limitations does not bar breach of contract

claims against Plastronics Socket as Plastronics Socket remains liable for the obligations

under the contract even after assigning the contract to Plastronics H-Pin. (Dkt. No. 307 at

2–3.) In regards to the statement that “Mr. Hwang agrees that the statute of limitations

should bar his breach claim against Plastronics Socket,” Defendants argue that the purpose

of this statement “lied only in fairness” and that it was incorrect to extend such a statement

to grant summary judgment for breach of contract claims for failure to provide royalties

and for failure to provide an accounting against Plastronics Socket. (Id. at 4.)

         After consideration of the underlying briefing, the Report and Recommendation,

and the arguments raised by Defendants in their Objection, the Court agrees with the

reasoning provided within the Report and Recommendation. The Report and

                                             6/7
Recommendation’s reasoning was focused on the statement made by Defendants in the

Response, and the Court is not persuaded by any argument that this should not be construed

as. a waiver. Defendants did not make any argument about whether Plastronics Socket

should remain liable under the contracts in the original briefing, instead stating only that

“if the statute of limitations bars Plastronics claims, Mr. Hwang agrees that the statute of

limitations should bar his breach claim against Plastronics Socket.” The Court therefore

OVERRULES         the   Defendants’    Objection    and    ADOPTS       the   Report    and

Recommendation.

   So ORDERED and SIGNED this 3rd day of July, 2019.




                                                   ____________________________________
                                                   RODNEY GILSTRAP
                                                   UNITED STATES DISTRICT JUDGE




                                           7/7
